Citation Nr: 1220010	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to an effective date prior to July 12, 2004, for the award of a total disability evaluation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1985, from October 1990 to July 1991, and from November 1991 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to an effective date prior to July 12, 2004, for the award of a total disability evaluation based upon individual unemployability (TDIU benefits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In May 2002, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal and the decision is now final.

2.  Evidence received since the RO's May 2002 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  

3.  The evidence of record establishes that the Veteran has PTSD which has been attributed to her military service.  

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence 

that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims has held that

[w]here it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  New and Material Evidence

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In May 2002, the RO denied the Veteran's original claim seeking service connection for PTSD because the Veteran had failed to identify any verifiable stressors which occurred during her active duty service.  Notice of the RO's May 2002 rating decision was sent to the Veteran that same month.  She did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In July 2004, the Veteran filed to reopen her claim seeking service connection for PTSD.  

The RO's May 2002 rating decision is the last final disallowance on this issue.  Accordingly, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

No new and material evidence was received prior to the expiration of the appeal period following the RO's May 2002 rating decision.  In addition, no additional relevant official service department records were obtained since the RO's May 2002 rating decision.  Accordingly, the provisions of 38 C.F.R. § 3.156 (b) & (c) are not applicable.

Evidence received since the RO's May 2002 rating decision includes a May 2004 private treatment report and a January 2005 VA examination for mental disorders, which both concluded with diagnoses of PTSD attributed to the Veteran's reported in-service sexual assault and her exposure to scud missile attacks.

This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.  This matter must now be addressed on a de novo basis.  

B.  Service Connection for PTSD

The Veteran served on active duty in the Army from May 1985 to September 1985, from October 1990 to July 1991, and from November 1991 to July 2000.  Her report of separation, Form DD 214, indicated that she served in Southwest Asia from November 1990 to June 1991.

The Veteran's service treatment records revealed that she was seen on multiple occasions at the mental health clinic at Bayne-Jones Army Community Hospital from October 1995 to September 1997.  Although the records indicate that a confidential file was maintained at the clinic, it does not appear to be in the claims file.  An August 1997 treatment report noted that she was seen for a 2 1/2 hour orientation for relaxation, stress, and pain management training.  A September 1999 medical history report noted that the Veteran was taking Prozac for depression and insomnia.

In August 2000, the Veteran underwent a VA examination for mental disorders.  The report noted her inservice history of exposure to scud attacks and having to repeatedly wear chemical protection suits.  It also noted that she was exposed to residual fallout from these attacks and black precipitate from oil smoke.  Finally, the report noted that she had something else happen in her past, but could not talk about it. The report concluded with a provisional diagnostic impression of adverse effects of medication, not otherwise specified; and possible other substance abuse, otherwise associated with somatoform disorder, not otherwise specified.  The report also noted an Axis II diagnosis of personality disorder, not otherwise specified, with schizotypal traits.

A September 2001 private treatment report noted the Veteran's complaints of not sleeping and a depressed mood, and that she had been this way since returning from the Gulf War.  The report noted a history of prior psychiatric treatment at Fort Polk, which included her having been placed on Prozac.  She reported currently having panic attacks, trouble concentrating, fatigue, pain all over, mood swings, and crying when alone.  Following a mental and physical examination, the report listed assessments of PTSD and depression.  

A May 2004 private treatment report noted the Veteran's inservice history of having been raped while in Saudi Arabia in March 1991.  It also noted that she was exposed to scud missile attacks during service.  The private physician concluded with a diagnosis of PTSD.  

In July 2004, the Veteran submitted three photographs of what appear to be dead Iraqi soldiers in a desert setting.

In January 2005, a VA examination for mental disorders was conducted.  The report noted her inservice history of having been raped by two individuals while in Saudi Arabia from 1994 to 1995 [sic].  She also reported having been exposed to the nearby scud attacks, and having seen the bodies of individuals who had been killed by one such nearby attack.  Following a mental status examination, the VA examiner concluded with diagnoses of PTSD (as likely as not) and schizoaffective disorder, depressed type, secondary to PTSD.

In April 2008, a memorandum from the RO's U.S. Army and Joint Services Records Research Center (JSRRC) coordinator noted that the Veteran had not provided sufficient information to verify her reported inservice stressors.

The objective evidence does not show that the Veteran engaged in combat.  A review of her service personnel records, including her reports of separation, Form DD 214, revealed no decorations, medals, badges, or commendations confirming the Veteran's participation in combat.  

As the Veteran is not shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran has submitted credible support evidence in support of her claim.  The Veteran has reported inservice stressors, including having been sexually assaulted during service and having been exposed to scud attacks while serving in the Persian Gulf.  Her service treatment records document inservice psychiatric treatment.  Her post service treatment records also reflect ongoing psychiatric manifestations beginning shortly after her discharge from the service.  Finally, she submitted photographs of dead Iraqi soldiers which would support her allegations of fear from incoming scud attacks.  38 C.F.R. § 3.304(f)(3).

The medical evidence of record includes multiple diagnoses of PTSD.  A May 2004 private treatment report noted her inservice stressors of a sexual assault and exposure to scud missile attacks.  It then concluded with a diagnosis of PTSD.  A July 2005 VA examination for mental disorders concluded with a diagnosis of PTSD, which was attributed to the Veteran's reported inservice sexual assault and scud attacks.

The evidence of record establishes that the Veteran has PTSD which has been attributed to her military service.  The Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the previously denied claim of service connection for PTSD is reopened.

Service connection for PTSD is granted.


REMAND

The Veteran is seeking an effective date prior to July 12, 2004, for the award of TDIU benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board's decision has granted service connection for PTSD.  The RO's assignment of an initial evaluation and effective date for this award of service connection is intertwined with the issue of entitlement to an earlier effective date for the award of TDIU benefits.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Remand is required for RO consideration of this issue before the Board can make a final determination on the issue of entitlement to an effective date prior to July 12, 2004 for TDIU benefits.

Accordingly, the case is remanded for the following:

1.  Notify the Veteran of the elements of assignment of an effective date for the award of TDIU benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Issue a rating decision enacting the Board's award of service connection for PTSD, including assignment of an initial evaluation and effective date.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken above, readjudicate the claim for entitlement to an effective date prior to July 12, 2004, for the award of TDIU benefits.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


